Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. 
Therefore, the details of claim 21 i.e., as to the connection member connected to the clip, and the clip connected to the biasing member, all these features must be clearly shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 are rejected under 35 U.S.C 103(a) as being unpatentable over EP 1116846 (“Moehn et al.”) in view US Pub No.: US 20100047012 A1 (“Kull et al.”)

Regarding Claims 21Moehn et al. discloses (refer to Figs. 1-10) storage unit having an interior containment space, the storage unit comprising:
a connection member (secured to 18);
an access door (14) adapted to cover at least a portion of the interior containment space, and a biasing member (18) having opposing first and second ends, the first end coupled to the attachment feature (on the door) and the second end coupled to the connection member (in cabinet).
Moehn et al. discloses the claimed invention but does not discloses the  clip adapted connection member.
Regarding Claim 21. Kull et al discloses a device with connection member;
a clip (120, 130) adapted to receive the connection member to releasably couple to the connection member;
a biasing member (20) having opposing first and second ends, the first end coupled to the attachment feature and the second end coupled to the clip,
wherein the clip  (120, 30)disengages from the connection member when the access door is over- extended or opened with too great a force.
	It would have been obvious to one having skill in the art before the effective filing date of the invention that  the access door adapted to with a quick release connector and clip similar to the one taught by Kull et al. to provide a quick release  hinge on the cabinet.

Regarding Claims 22-25, Claim 22-wherein the clip (120, 130) includes a clip opening, a hemisphere section, and a cut section adapted to allow the clip opening and hemisphere section to expand to receive and releasably couple to the connection member, Claim 23-wherein clip opening is smaller than a diameter of the connection member; Claim 24-wherein the clip is threadably coupled to the second end.; Claim 25-wherein the clip is press fit to the second end.; cuch modifications would be obvious to one of ordinary skill
Response to Arguments
Applicant’s arguments with respect to claims 1-7, 11-4, and 21-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Allowable Subject Matter
Claims 1-7 and 11-14 are allowed

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 11:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637